Citation Nr: 0913345	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:  Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from February 1988 to January 
1998, including service in the Southwest Asia theater of 
operations during Desert Storm.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In an April 2005 decision, the Board denied the Veteran's 
claim.  He appealed the Board's decision.  In December 2005, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the case to the Board for further 
development.  In March 2007, the Board remanded the Veteran's 
claim to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the Veteran's post-service complaints of 
memory loss have been attributed to a known clinical 
diagnosis of depression.

2.  The objective medical evidence of record preponderates 
against a finding that that the Veteran's clinically 
diagnosed depression is related to any period of active 
military service; nor is it otherwise due to an undiagnosed 
illness.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active 
military service, nor may it be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 1999, October 2003, March 
2007, and April 2008 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  The RO provided 
notice of how disability ratings and effective dates are 
determined in March 2007.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations in 
April 2003 and May 2008.  There is no evidence that 
additional records have yet to be requested, or that 
additional examinations are in order.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110 and 1131 a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service. 

In the present case, the Veteran appears to be asserting that 
he suffers from a disability that is a manifestation of an 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(3).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The Veteran's military records document that he 
served in Southwest Asia during Operation Desert Storm.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Veteran contends that he has memory loss due to an 
undiagnosed illness, incurred during his service in Southwest 
Asia during Desert Storm.

Service treatment records are not referable to complaints or 
diagnoses of, or treatment for memory loss.

Post service, in May 1999, the Veteran enrolled in a VA 
Research Study- the cooperative Antibiotic Treatment of Gulf 
War Veteran's Illnesses study.  His complaints included 
chronic memory loss. Study findings revealed that the Veteran 
tested positive for mycoplasma fermentans.

VA outpatient treatment records dated in November 1999 show 
that the veteran took his medications, albeit he sometimes 
forgot.  In June 2000, he reported that the he felt worse 
than usual, compared to the pre-study status.  He reported a 
decrease in concentration and memory.  In February 2001, the 
Veteran again reported a decrease in memory.

During a March 2003 VA Gulf War examination, the Veteran 
reported a history of memory loss.  His past medical history 
was significant for multiple medical problems.  A pertinent 
diagnosis was not provided.

During an April 2003 VA mental health examination, the 
Veteran reported difficulty with his memory.  According to 
the examination report, this issue was significant at his 
place of employment with the postal service, where he 
distributed the mail.  He reported that addresses he used to 
know by heart and do routinely, he repeatedly had to look up, 
and that his recall was terrible.  He reportedly experienced 
a low concentration ability and had difficulty reading.  The 
Veteran stated that his mind wandered all the time and he was 
very forgetful.  Mental status examination was notable for 
some psychomotor retardation.  The clinical diagnosis was 
dysthymic disorder.

In May 2008, the Veteran underwent a VA neuropsychological 
examination that included administration of numerous 
psychological tests and clinical examination.  According to 
the examination report, the Veteran complained of worsening 
memory difficulties for ten to twelve years.  He said that, 
in service, he was unable to study material given to him and 
that his "mind is floating".  He said "I forget what I am 
reading".  The Veteran said that he had to write everything 
down to remember it.  He used a global positioning system to 
assist in navigating to destinations while he drove.  He 
misplaced personal items and forgot a person's surname, but 
not their first name.  He forgot to go to social events that 
he did not write down.

Upon review of clinical examination findings and test 
results, the VA examiner said that the general tenor of the 
evidence suggested that the Veteran's presenting complaints 
of memory difficulties were, "in all likelihood secondary to 
psychological rather than neurologic factors".  The VA 
examiner felt that the Veteran had significant depression and 
suspected that the Veteran's inability to deal more directly 
with his depression and psychological state led him to focus 
upon issues regarding his memory functioning.

The VA examiner opined that it appeared there was less than a 
50/50 chance that the Veteran's complaints of memory 
difficulties were related to his service.  The VA examiner 
opined that the Veteran's memory loss was a manifestation of 
psychological difficulties which appear to primarily involve 
depression.   

The Veteran's claimed disorder has been variously diagnosed 
as a dysthymic disorder and, more recently, as depression.  
Accordingly there is no basis for his claim that a disorder 
manifested by memory loss is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
the May 2008 VA examiner attributed the Veteran's claimed 
memory loss to depression.  Thus, the relevant medical 
evidence does not show that the Veteran currently has an 
undiagnosed illness that can be related to service under 38 
C.F.R. § 3.317.  As the Veteran's claimed disorder has been 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 cannot be used to establish service connection.  

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.  The 
evidence of record shows that the first objective medical 
findings of a dysthymic disorder were not presented until 
April 2003.  More significantly, in May 2008 a VA examiner 
diagnosed the Veteran with depression and opined that there 
was less than a 50/50 chance that the Veteran's complaints of 
memory difficulties were related to active military service.  
This VA examiner further opined that the Veteran's memory 
loss was a manifestation of psychological difficulties that 
appeared to primarily involve depression.  Given the VA 
examiner's conclusion that the Veteran's complaints of memory 
loss were unrelated to military service, and that they were 
related to depression, the Board has no basis upon which to 
conclude that any diagnosed depression is related to service.  
There is no competent medical evidence linking the Veteran's 
diagnosed depression to a period of active military service.   

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., memory loss, neither he nor any lay affiant is capable 
of making medical conclusions.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  There is 
no evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed memory loss.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and any 
disorder which caused and contributed to the Veteran's 
currently claimed memory loss.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


